Citation Nr: 0010826	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-19 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a shell fragment wound of the right thigh. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Service medical records reveal that the veteran had a shell 
fragment wound on the posterior aspect of the right thigh.  
On a December 1947 VA examination, it was noted that the 
wound involved the Muscle Group XV, the mesial thigh group.  
The veteran's disability has been rated under Diagnostic Code 
5315 (Muscle Group XV, the mesial thigh group) at 30 percent 
disabling, the maximum under that diagnostic code.  See 
38 C.F.R. § 4.73, Diagnostic Code 5315 (1999).  

However, in an August 1997 statement, a M. Grisanti, M.D., 
indicated that the veteran had a large defect in the gluteus 
and hamstring muscles.  Also, on a June 1998 VA examination, 
it was noted that there was considerable destruction of the 
underlying hamstring muscle.  In an addendum to that 
examination, the June 1998 VA examiner indicated that the 
muscles affected were the hamstring complex, which consisted 
of the biceps femoris, the semimembranosus, and the 
semitendinosus.  Muscle Group XIII is the posterior thigh 
group, hamstring complex of 2-joint muscles.  These muscles 
include the biceps femoris, the semimembranosus, and the 
semitendinosus.  A severe injury of Muscle Group XIII 
warrants a 40 percent evaluation.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (1999).  Also, Muscle Group XVII 
involves the pelvic girdle group 2: the gluteus maximus, the 
gluteus medius, and the gluteus minimus.  A 50 percent 
evaluation is warranted for a severe, unilateral injury to 
that muscle group.  See 38 C.F.R. § 4.73, Diagnostic Code 
5317 (1999).  In short, there is evidence that the residuals 
of the shell fragment wound of the right thigh may involve 
more than just Muscle Group XV.  In addition, as of April 
1999, the veteran was in a nursing home with an infection of 
a stump and was unable to report for a VA examination.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
the residuals of the shell fragment wound 
of the right thigh since July 1997.  
After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.

3.  After obtaining any necessary 
authorization, the RO should contact Dr. 
Grisanti and ask him to provide any 
treatment or other medical records 
relevant to the veteran's right thigh 
shell fragment wound.  

4.  The RO should then return the 
veteran's claims file along with a copy 
of the remand to the June 1998 VA 
examiner.  The RO should ask the examiner 
whether the residuals of the shell 
fragment wound of the right thigh involve 
each of the following muscle groups: 
Muscle Group XIII, Muscle Group XV, and 
Muscle Group XVII.  For each involved 
muscle group, the June 1998 VA examiner 
should comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe).  All 
findings should be reported in detail and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

5.  If the June 1998 VA examiner is not 
available or if the June 1998 VA examiner 
is unable to identify the muscle groups 
involved and the degree of muscle injury 
without conducting another VA 
examination, the RO should then, and only 
then, follow the directives of action 
paragraphs 6 through 8.

6.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a shell fragment wound of 
the right thigh, and that, under 
38 C.F.R. § 3.655 (1999), his claim will 
be denied if he fails to report for a VA 
examination without good cause.  The RO 
should inform the veteran that if he is 
unable to report for a VA examination 
because of his medical condition, he 
should provide medical evidence of his 
inability to report for an examination.  
Notification of the examination date 
should also be documented in the claims 
folder. 

7.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
to determine the current manifestations 
and severity of the residuals of the 
shell fragment wound of the right thigh.  
The claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which should 
be acknowledged in the examination 
report.  Any indicated studies must be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
identify each muscle group affected by 
the shell fragment wound of the right 
thigh.  The examiner should specifically 
indicate whether Muscle Group XIII is 
affected and also whether Muscle Group 
XVII is affected.  The examiner should 
then comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe).  All 
findings should be reported in detail and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

8.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, such should be 
amended by the examiner so that the case 
will not have to be remanded again.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of an 
increased rating for residuals of a shell 
fragment wound of the right thigh, to 
include whether service connection is 
warranted for injuries to Muscle Group 
XIII and Muscle Group XVII.  For any new 
issues that are adjudicated, the veteran 
must be notified of the need to file a 
notice of disagreement if he disagrees.  
If the benefit on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case covering such issues, to include 
any applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


